DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not include a brake and shift control assembly of a bicycle arranged on a bicycle handlebar, where a shift control module includes an assembly seat, the assembly seat comprises a bottom portion and a sidewall portion connected to each other, the sidewall portion surrounds the bottom portion, the bottom portion and the sidewall portion together form an accommodation hole therebetween, the end of one of the handlebar parts is inserted into the accommodation hole and is in contact with the sidewall portion, and a circuit board assembly is located in the accommodation hole; wherein the circuit board assembly comprises a first circuit board and a second circuit board, the first circuit board is electrically connected to the second circuit board, the first circuit board is disposed on the bottom portion, the second circuit board is disposed on the sidewall portion, the battery is disposed on the first circuit board, and the antenna is disposed on the second circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658